Case 3:20-cv-00045-MFU Document 48 Filed 08/25/20 Page 1 of 1 Pageid#: 1108



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA


 WILD VIRGINIA, et al.,
                                       Plaintiffs,
 v.                                                         Civ. No. 3:20-cv-45-MFU

 COUNCIL ON ENVIRONMENTAL                                   Hon. Michael F. Urbanski
 QUALITY, et al.,
                                       Defendants.


                      SUPPLEMENTAL RULE 7.1 STATEMENT
                    FOR AMERICAN FARM BUREAU FEDERATION


       Pursuant to Federal Rule of Civil Procedure 7.1, proposed Intervenor-Defendant American

Farm Bureau Federation (AFBF) states that the Virginia Farm Bureau is an independent legal

entity affiliated with AFBF through a membership agreement. Under AFBF’s bylaws, each state

Farm Bureau organization, including the Virginia Farm Bureau, is a member of AFBF and pays

membership dues to AFBF. No state Farm Bureau organization is owned or controlled by AFBF.

In addition, the Virginia Farm Bureau Mutual Insurance Co. is an independent legal entity, distinct

from the Virginia Farm Bureau. AFBF has no corporate or member relationship with the Virginia

Farm Bureau Mutual Insurance Co.

Dated: August 25, 2020                               Respectfully submitted,

                                                     /s/ Joshua D. Rogaczewski
                                                     MICHAEL B. KIMBERLY*
                                                     JOSHUA D. ROGACZEWSKI
                                                       McDermott Will & Emery LLP
                                                       500 North Capitol Street NW
                                                       Washington, DC 20001
                                                       (202) 756-8000
                                                       jrogaczewski@mwe.com
                                                       mkimberly@mwe.com
                                                       mwaring@mwe.com
                                                     Attorneys for Business Associations
                                                     * pro hac vice motion pending
